ICJ_114_UseOfForce_YUG_ESP_1999-06-02_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L’EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ÉTATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 2 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 2 JUNE 1999
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Etats-Unis d'Amérique},
mesures conservatoires, ordonnance du 2 juin 1999,
C.1.J. Recueil 1999, p. 916

Official citation:
Legality of Use of Force (Yugoslavia v. United States of America),
Provisional Measures, Order of 2 June 1999,
LCJ. Reports 1999, p. 916

 

N° de vente:
ISSN 0074-4441 Sales number 736
ISBN 92-1-070804-0

 

 

 
2 JUIN 1999

ORDONNANCE

LICEITE DE L’EMPLOI DE LA FORCE
(YOUGOSLAVIE c. ETATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

2 JUNE 1999

ORDER
916

INTERNATIONAL COURT OF JUSTICE

YEAR 1999

2 June 1999

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER

Present: Vice-President \WEERAMANTRY, Acting President; President
SCHWEBEL; Judges ODA, BEDJAOUI, GUILLAUME, RANJEVA,
HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN, KOolMANS; Judge ad hoc KRECA;
Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court and to
Articles 73 and 74 of the Rules of Court,

Having regard to the Application by the Federal Republic of Yugo-
slavia (hereinafter “Yugoslavia”) filed in the Registry of the Court
on 29 April 1999, instituting proceedings against the United States of
America (hereinafter “the United States”) “for violation of the obligation
not to use force”,
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 917

Makes the following Order:

1. Whereas in that Application Yugoslavia defines the subject of the
dispute as follows:

“The subject-matter of the dispute are acts of the United States
of America by which it has violated its international obligation
banning the use of force against another State, the obligation not to
intervene in the internal affairs of another State, the obligation not
to violate the sovereignty of another State, the obligation to protect
the civilian population and civilian objects in wartime, the obligation
to protect the environment, the obligation relating to free navigation
on international rivers, the obligation regarding fundamental human
rights and freedoms, the obligation not to use prohibited weapons,
the obligation not to deliberately inflict conditions of life calculated
to cause the physical destruction of a national group”;

2. Whereas in the said Application Yugoslavia refers, as a basis for the
jurisdiction of the Court, to Article IX of the Convention on the Prevention
and Punishment of the Crime of Genocide, adopted by the General Assem-
bly of the United Nations on 9 December 1948 (hereinafter the “Genocide
Convention”), and to Article 38, paragraph 5, of the Rules of Court:

3. Whereas in its Application Yugoslavia states that the claims sub-
mitted by it to the Court are based upon the following facts:

“The Government of the United States of America, together with
the Governments of other Member States of NATO, took part in
the acts of use of force against the Federal Republic of Yugoslavia
by taking part in bombing targets in the Federal Republic of Yugo-
slavia. In bombing the Federal Republic of Yugoslavia military and
civilian targets were attacked. Great number of people were killed,
including a great many civilians. Residential houses came under
attack. Numerous dwellings were destroyed. Enormous damage was
caused to schools, hospitals, radio and television stations, cultural
and health institutions and to places of worship. A large number of
bridges, roads and railway lines were destroyed. Attacks on oil refin-
eries and chemical plants have had serious environmental effects on
cities, towns and villages in the Federal Republic of Yugoslavia. The
use of weapons containing depleted uranium is having far-reaching
consequences for human life. The above-mentioned acts are deliber-
ately creating conditions calculated at the physical destruction of an
ethnic group, in whole or in part. The Government of the United
States of America is taking part in the training, arming, financing,

”

equipping and supplying the so-called ‘Kosovo Liberation Army”;
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 918

and whereas it further states that the said claims are based on the follow-
ing legal grounds:

“The above acts of the Government of the United States of
America represent a gross violation of the obligation not to use force
against another State. By financing, arming, training and equipping
the so-called ‘Kosovo Liberation Army’, support is given to terrorist
groups and the secessionist movement in the territory of the Federal
Republic of Yugoslavia in breach of the obligation not to intervene
in the internal affairs of another State. In addition, the provisions of
the Geneva Convention of 1949 and of the Additional Protocol
No. 1 of 1977 on the protection of civilians and civilian objects in
time of war have been violated. The obligation to protect the envi-
ronment has also been breached. The destruction of bridges on the
Danube is in contravention of the provisions of Article 1 of the 1948
Convention on free navigation on the Danube. The provisions of the
International Covenant on Civil and Political Rights and of the
International Covenant on Economic, Social and Cultural Rights of
1966 have also been breached. Furthermore, the obligation con-
tained in the Convention on the Prevention and Punishment of the
Crime of Genocide not to impose deliberately on a national group
conditions of life calculated to bring about the physical destruction
of the group has been breached. Furthermore, the activities in
which the United States of America is taking part are contrary to
Article 53, paragraph |, of the Charter of the United Nations”;

4, Whereas the claims of Yugoslavia are formulated as follows in the
Application:

“The Government of the Federal Republic of Yugoslavia requests
the International Court of Justice to adjudge and declare:

— by taking part in the bombing of the territory of the Federal
Republic of Yugoslavia, the United States of America has acted
against the Federal Republic of Yugoslavia in breach of its obli-
gation not to use force against another State;

— by taking part in the training, arming, financing, equipping and
supplying terrorist groups, i.e. the so-called ‘Kosovo Liberation
Army’, the United States of America has acted against the Fed-
eral Republic of Yugoslavia in breach of its obligation not to
intervene in the affairs of another State;

— by taking part in attacks on civilian targets, the United States of
America has acted against the Federal Republic of Yugoslavia in
breach of its obligation to spare the civilian population, civilians
and civilian objects;
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 919

by taking part in destroying or damaging monasteries, monu-
ments of culture, the United States of America has acted against
the Federal Republic of Yugoslavia in breach of its obligation
not to commit any act of hostility directed against historical
monuments, works of art or places of worship which constitute
cultural or spiritual heritage of people;

by taking part in the use of cluster bombs, the United States of
America has acted against the Federal Republic of Yugoslavia
in breach of its obligation not to use prohibited weapons, i.e.
weapons calculated to cause unnecessary suffering;

by taking part in the bombing of oil refineries and chemical
plants, the United States of America has acted against the Fed-
eral Republic of Yugoslavia in breach of its obligation not to
cause considerable environmental damage;

by taking part in the use of weapons containing depleted
uranium, the United States of America has acted against the
Federal Republic of Yugoslavia in breach of its obligation not to
use prohibited weapons and not to cause far-reaching health
and environmental damage;

by taking part in killing civilians, destroying enterprises, commu-
nications, health and cultural institutions, the United States of
America has acted against the Federal Republic of Yugoslavia in
breach of its obligation to respect the right to life, the right to
work, the right to information, the right to health care as well as
other basic human rights;

by taking part in destroying bridges on international rivers, the
United States of America has acted against the Federal Republic
of Yugoslavia in breach of its obligation to respect freedom of
navigation on international rivers;

by taking part in activities listed above, and in particular by
causing enormous environmental damage and by using depleted
uranium, the United States of America has acted against the
Federal Republic of Yugoslavia in breach of its obligation not to
deliberately inflict on a national group conditions of life calcu-
lated to bring about its physical destruction, in whole or in part;

the United States of America is responsible for the violation of
the above international obligations;

the United States of America is obliged to stop immediately the
violation of the above obligations vis-a-vis the Federal Republic
of Yugoslavia;

the United States of America is obliged to provide compensation
for the damage done to the Federal Republic of Yugoslavia and
to its citizens and juridical persons”;
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 920

and whereas, at the end of its Application, Yugoslavia reserves the right
to amend and supplement it;

5. Whereas on 29 April 1999, immediately after filing its Application,
Yugoslavia also submitted a request for the indication of provisional
measures pursuant to Article 73 of the Rules of Court; and whereas that
request was accompanied by a volume of photographic annexes pro-
duced as “evidence”:

6. Whereas, in support of its request for the indication of provisional
measures, Yugoslavia contends inter alia that, since the onset of the
bombing of its territory, and as a result thereof, about 1,000 civilians,
including 19 children, have been killed and more than 4,500 have sus-
tained serious injuries; that the lives of three million children are endan-
gered; that hundreds of thousands of citizens have been exposed to poi-
sonous gases; that about one million citizens are short of water supply;
that about 500,000 workers have become jobless; that two million citi-
zens have no means of livelihood and are unable to ensure minimum
means of sustenance; and that the road and railway network has suffered
extensive destruction; whereas, in its request for the indication of provi-
sional measures, Yugoslavia also lists the targets alleged to have come
under attack in the air strikes and describes in detail the damage alleged
to have been inflicted upon them (bridges, railway lines and stations,
roads and means of transport, airports, industry and trade, refineries and
warehouses storing liquid raw materials and chemicals, agriculture, hos-
pitals and health care centres, schools, public buildings and housing
facilities, infrastructure, telecommunications, cultural-historical monu-
ments and religious shrines); and whereas Yugoslavia concludes from
this that:

“The acts described above caused death, physical and mental
harm to the population of the Federal Republic of Yugoslavia; huge
devastation; heavy pollution of the environment, so that the Yugo-
slav population is deliberately imposed conditions of life calculated
to bring about physical destruction of the group, in whole or in
part”;

7. Whereas, at the end of its request for the indication of provisional
measures, Yugoslavia states that

“If the proposed measure were not to be adopted, there will be
new losses of human life, further physical and mental harm inflicted
on the population of the FR of Yugoslavia, further destruction of
civilian targets, heavy environmental pollution and further physical
destruction of the people of Yugoslavia”:

and whereas, while reserving the right to amend and supplement its
request, Yugoslavia requests the Court to indicate the following measure:

“The United States of America shall cease immediately its acts of

8
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 921

use of force and shall refrain from any act of threat or use of force
against the Federal Republic of Yugoslavia” ;

8. Whereas the request for the indication of provisional measures was
accompanied by a letter from the Agent of Yugoslavia, addressed to the
President and Members of the Court, which read as follows:

“T have the honour to bring to the attention of the Court the latest
bombing of the central area of the town of Surdulica on 27 April
1999 at noon resulting in losses of lives of civilians, most of whom
were children and women, and to remind of killings of peoples in
Kursumlija, Aleksinac and Cuprija, as well as bombing of a refugee
convoy and the Radio and Television of Serbia, just to mention
some of the well-known atrocities. Therefore, I would like to caution
the Court that there is a highest probability of further civilian and
military casualties.

Considering the power conferred upon the Court by Article 75,
paragraph 1, of the Rules of Court and having in mind the greatest
urgency caused by the circumstances described in the Requests for
provisional measure of protection I kindly ask the Court to decide
on the submitted Requests proprio motu or to fix a date for a hearing
at earliest possible time”;

9, Whereas on 29 April 1999, the day on which the Application and
the request for the indication of provisional measures were filed in the
Registry, the Registrar sent to the United States Government signed
copies of the Application and of the request, in accordance with Article 38,
paragraph 4, and Article 73, paragraph 2, of the Rules of Court; and
whereas he also sent to that Government copies of the documents accom-
panying the Application and the request for the indication of provisional
measures;

10. Whereas on 29 April 1999 the Registrar informed the Parties that
the Court had decided, pursuant to Article 74, paragraph 3, of the Rules
of Court, to hold hearings on 10 and 11 May 1999, where they would be
able to present their observations on the request for the indication of pro-
visional measures;

11. Whereas, pending the notification under Article 40, paragraph 3,
of the Statute and Article 42 of the Rules of Court, by transmittal of the
printed bilingual text of the Application to the Members of the United
Nations and other States entitled to appear before the Court, the Regis-
trar on 29 April 1999 informed those States of the filing of the Applica-
tion and of its subject-matter, and of the filing of the request for the
indication of provisional measures;

12. Whereas, since the Court includes upon the bench no judge of
Yugoslav nationality, the Yugoslav Government has availed itself of
the provisions of Article 31 of the Statute of the Court to choose
Mr. Milenko Kreéa to sit as judge ad hoc in the case; and whereas no

9
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 922

objection to that choice was raised within the time-limit fixed for the
purpose pursuant to Article 35, paragraph 3, of the Rules of Court;

13. Whereas, at the public hearings held between 10 and 12 May 1999,
oral observations on the request for the indication of provisional meas-
ures were presented by the following:

On behalf of Yugoslavia:

Mr. Rodoljub Etinski, Agent,
Mr. Ian Brownlie,

Mr. Paul J. I. M. de Waart,
Mr. Eric Suy,

Mr. Miodrag Mitié,

Mr. Olivier Corten;

On behalf of the United States:

Mr. David Andrews, Agent;
Mr. John Crook,
Mr. Michael Matheson;

14. Whereas, in this phase of the proceedings, the Parties presented the
following submissions:

On behalf of Yugoslavia:

“(T]he Court [is asked] to indicate the following provisional
measure:

[T]he United States of America . . . shall cease immediately the
acts of use of force and shall refrain from any act of threat or use of
force against the Federal Republic of Yugoslavia”:

On behalf of the United States of America:
“That the Court reject the request of the Federal Republic of
Yugoslavia for the indication of provisional measures”:

x * %

15. Whereas the Court is deeply concerned with the human tragedy,
the loss of life, and the enormous suffering in Kosovo which form the
background of the present dispute, and with the continuing loss of life
and human suffering in all parts of Yugoslavia;

16. Whereas the Court is profoundly concerned with the use of force
in Yugoslavia; whereas under the present circumstances such use raises
very serious issues of international law;

17. Whereas the Court is mindful of the purposes and principles of the
United Nations Charter and of its own responsibilities in the mainte-
nance of peace and security under the Charter and the Statute of the
Court:

10
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 923

18. Whereas the Court deems it necessary to emphasize that all parties
appearing before it must act in conformity with their obligations under
the United Nations Charter and other rules of international law, includ-
ing humanitarian law;

a *

19. Whereas the Court, under its Statute, does not automatically have
jurisdiction over legal disputes between States parties to that Statute or
between other States to whom access to the Court has been granted;
whereas the Court has repeatedly stated “that one of the fundamental
principles of its Statute is that it cannot decide a dispute between States
without the consent of those States to its jurisdiction” (Last Timor ( Por-
tugal v. Australia), Judgment, LC.J. Reports 1995, p. 101, para. 26); and
whereas the Court can therefore exercise jurisdiction only between States
parties to a dispute who not only have access to the Court but also have
accepted the jurisdiction of the Court, either in general form or for the
individual dispute concerned;

20. Whereas on a request for provisional measures the Court need not,
before deciding whether or not to indicate them, finally satisfy itself that
it has jurisdiction on the merits of the case, yet it ought not to indicate
such measures unless the provisions invoked by the applicant appear,
prima facie, to afford a basis on which the jurisdiction of the Court might
be established;

* o*

21. Whereas in its Application Yugoslavia claims, in the first place, to
found the jurisdiction of the Court upon Article IX of the Genocide Con-
vention, which provides:

“Disputes between the Contracting Parties relating to the interpre-
tation, application or fulfilment of the present Convention, including
those relating to the responsibility of a State for genocide or for any
of the other acts enumerated in article III, shall be submitted to the
International Court of Justice at the request of any of the parties to
the dispute”;

whereas it is not disputed that both Yugoslavia and the United States are
parties to the Genocide Convention; but whereas, when the United
States ratified the Convention on 25 November 1988, it made the follow-
ing reservation:

“That with reference to Article IX of the Convention, before any
dispute to which the United States is a party may be submitted to
the jurisdiction of the International Court of Justice under this
Article, the specific consent of the United States is required in
each case”;

11
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 924

22. Whereas the United States contends that “[its] reservation [to Ar-
ticle IX] is clear and unambiguous”; that “[t]he United States has not
given the specific consent [that reservation] requires [and]. . . will not do
so”; and that Article IX of the Convention cannot in consequence found
the jurisdiction of the Court in this case, even prima facie; whereas the
United States also observed that reservations to the Genocide Conven-
tion are generally permitted; that its reservation to Article IX is not con-
trary to the Convention’s object and purpose; and that, “[sjince . . .
Yugoslavia did not object to the . . . reservation, [it] is bound by it”; and
whereas the United States further contends that there is no “legally suf-
ficient . . . connection between the charges against the United States con-
tained in the Application and [the] supposed jurisdictional basis under
the Genocide Convention”; and whereas the United States further asserts
that Yugoslavia has failed to make any credible allegation of violation of
the Genocide Convention, by failing to demonstrate the existence of the
specific intent required by the Convention to “destroy, in whole or in
part. a national, ethnical, racial or religious group, as such”, which intent
could not be inferred from the conduct of conventional military opera-
tions against another State.

23. Whereas Yugoslavia disputed the United States interpretation of
the Genocide Convention, but submitted no argument concerning the
United States reservation to Article IX of the Convention;

24. Whereas the Genocide Convention does not prohibit reservations;
whereas Yugoslavia did not object to the United States reservation to
Article IX; and whereas the said reservation had the effect of excluding
that Article from the provisions of the Convention in force between
the Parties;

25. Whereas in consequence Article IX of the Genocide Convention
cannot found the jurisdiction of the Court to entertain a dispute between
Yugoslavia and the United States alleged to fall within its provisions;
and whereas that Article manifestly does not constitute a basis of juris-
diction in the present case, even prima facie;

26. Whereas in its Application Yugoslavia claims, in the second place,
to found the jurisdiction of the Court on Article 38, paragraph 5, of the
Rules of Court, which reads as follows:

“5. When the applicant State proposes to found the jurisdiction of
the Court upon a consent thereto yet to be given or manifested by
the State against which such application is made, the application
shall be transmitted to that State. It shall not however be entered in
the General List, nor any action be taken in the proceedings, unless
and until the State against which such application is made consents
to the Court’s jurisdiction for the purposes of the case”;

12
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 925

27. Whereas the United States observes that it “has not consented to
jurisdiction under Article 38, paragraph 5, [of the Rules of Court] and
will not do so”;

28. Whereas it is quite clear that, in the absence of consent by the
United States, given pursuant to Article 38, paragraph 5, of the Rules,
the Court cannot exercise jurisdiction in the present case, even prima
facie;

x %

29, Whereas it follows from what has been said above that the Court
manifestly lacks jurisdiction to entertain Yugoslavia’s Application;
whereas it cannot therefore indicate any provisional measure whatsoever
in order to protect the rights invoked therein; and whereas, within a sys-
tem of consensual jurisdiction, to maintain on the General List a case
upon which it appears certain that the Court will not be able to adjudi-
cate on the merits would most assuredly not contribute to the sound
administration of justice;

* * *

30. Whereas there is a fundamental distinction between the question
of the acceptance by a State of the Court’s jurisdiction and the compat-
ibility of particular acts with international law; the former requires con-
sent; the latter question can only be reached when the Court deals with
the merits after having established its jurisdiction and having heard full
legal arguments by both parties;

31. Whereas, whether or not States accept the jurisdiction of the
Court, they remain in any event responsible for acts attributable to them
that violate international law, including humanitarian law; whereas any
disputes relating to the legality of such acts are required to be resolved
by peaceful means, the choice of which, pursuant to Article 33 of the
Charter, is left to the parties;

32. Whereas in this context the parties should take care not to aggra-
vate or extend the dispute;

33. Whereas, when such a dispute gives rise to a threat to the peace,
breach of the peace or act of aggression, the Security Council has special
responsibilities under Chapter VII of the Charter;

34. For these reasons,

THE COURT,

(1) By twelve votes to three,

Rejects the request for the indication of provisional measures submit-
ted by the Federal Republic of Yugoslavia on 29 April 1999;

13
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 926

IN FAVOUR: Vice-President Weeramantry, Acting President; President
Schwebel: Judges Oda, Bedjaoui. Guillaume, Ranjeva, Herczegh,
Fleischhauer, Koroma, Higgins, Parra-Aranguren, Kooïjmans:

AGAINST: Judges Shi, Vereshchetin; Judge ad hoc Kreéa:
(2) By twelve votes to three,

Orders that the case be removed from the List.

IN FAVOUR: Vice-President Weeramantry, Acting President; President
Schwebel; Judges Oda, Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi,
Fleischhauer, Koroma, Higgins, Kooijmans;

AGAINST: Judges Vereshchetin. Parra-Aranguren:; Judge ad hoc Kreéa.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this second day of June, one thousand nine
hundred and ninety-nine, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government
of the Federal Republic of Yugoslavia and the Government of the
United States of America, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Judges Sut, KOROMA and VERESHCHETIN append declarations to the
Order of the Court.

Judges ODA and PARRA-ARANGUREN append separate opinions to the
Order of the Court.

Judge ad hoc Kreca appends a dissenting opinion to the Order of the
Court.

(Initialled) C.G.W.
(Initialled) E.V.O.
